—In a negligence action to recover damages for personal injuries, etc., the defendant appeals from (1) an order of the Supreme Court, Westchester County, entered June 2, 1978, which denied its motion, inter alia, to strike the action from the Trial Calendar and (2) an order of the same court, dated August 1, 1978, which denied its motion to reargue. Appeal from order dated August 1, 1978 dismissed, without costs or disbursements. No appeal lies from a denial of a motion to reargue. Order entered June 2, 1978 affirmed, without costs or disbursements, on condition that plaintiff Regina Lynch shall appear for a physical examination and all the plaintiffs shall appear for examinations before trial. The physical examination and examinations before trial shall proceed at such times (but not more than 60 days after entry of the order to be made hereon) and places as shall be fixed in separate written notices of not less than 10 days each, to be given by defendant, or at such times and places as the parties may agree. In the event the plaintiffs fail to appear for said examinations, then order reversed and motion granted, without costs or disbursements. In our view the motion, inter alia, to strike the action from the Trial Calendar was timely and, accordingly, it was an improvident exercise of discretion to deny the motion unconditionally. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.